142 F.3d 445
81 A.F.T.R.2d 98-1858, 98-2 USTC  P 50,405
Frank SHIH, Jr., Petitioner-Appellant,v.Commissioner of Internal Revenue, Respondent-Appellee.
No. 97-70855.
Tax Ct. No. 12738-95.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998**.Decided April 22, 1998.

Appeal from the United States Tax Court.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Frank Shih, Jr. appeals pro se the Tax Court's decision sustaining the Commissioner's determination of a federal income tax deficiency for the tax year 1991.  The Commissioner limited Shih's deductions attributable to the rental of part of his residence pursuant to 26 U.S.C. § 280A(c)(5).


3
We review the Tax Court's findings of fact for clear error and its conclusions of law de novo.  See Kelley v. Commissioner, 45 F.3d 348, 350 (9th Cir.1995).  We have jurisdiction pursuant to 26 U.S .C. § 7482, and we affirm for the reasons stated in the Tax Court's Memorandum Opinion filed on April 15, 1997.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Shih's request for oral argument, or in the alternative, to file a later reply brief is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3